I would like to begin this address to the General Assembly at its seventy-fourth session by congratulating you, Sir, on your election as its President and by recognizing your wisdom in choosing the theme for this session, “Galvanizing multilateral efforts for poverty eradication, quality education, climate action and inclusion”.
Preparations will soon begin for the celebration of the seventy-fifth anniversary of the United Nations, a great assembly of all the peoples of the world that was born with the primary aim of preventing violent conflicts between countries after two devastating world wars. A few years after its birth, the United Nations expanded its scope and began to focus on improving people’s living conditions, and if we review the themes of the last few sessions, we will realize that the issue of development has become a key element of the multilateral agenda. I say “of the multilateral agenda”, not just the agenda of the United Nations, because the 17 Sustainable Development Goals have the virtue of aligning the priorities and lines of action of various regional and sectoral forums. For example, the Principality of Andorra has assumed the Pro Tempore Secretariat of the Ibero-American Summit for two years under the slogan “Innovation for sustainable development — Target 2030”.
Returning to the theme of this session of the General Assembly, the idea is to mobilize multilateral efforts in favour of development and sustainability in every area. In order to achieve sustainable development, joint action by all actors in society is essential. For that reason, Andorra recently adopted a national strategic plan for the implementation of the 2030 Agenda for Sustainable Development, an inclusive document that will speed up our implementation of the Goals set forth by this Assembly.
Without an improvement in people’s living conditions, any policy aimed at preventing violent conflict would be a weak one. In the words of Kofi Annan, Secretary-General of this Organization from 1997 to 2006, “[i]f war is the worst enemy of development, healthy and balanced development is the best form of conflict prevention”. This notion of healthy and balanced development is what we now call “sustainable development”. Similarly, sustainable development cannot be understood without the prior existence of just and peaceful societies. And there are no just and peaceful societies without effective respect for human rights. In that regard, Andorra once again reiterates its full support for the International Criminal Court as one of the main independent and impartial bodies fighting impunity for the most serious crimes. A year ago, we welcomed the expansion of the Court’s jurisdiction over crimes of aggression, and we will continue to resolutely support the extension of its jurisdiction.
Poverty eradication, quality education, climate action and inclusion are the four objectives that probably best address the challenges that the international community is currently facing. The case of poverty is paradigmatic, because all our global challenges are related to it. Mass migrations and forced displacement are caused by extreme poverty and war; the consequences of global warming are felt with greater intensity in the poorest communities; the reach of digitization, which can be an opportunity to reduce inequalities and alleviate the lack of infrastructure in various parts of the world, varies greatly depending on the degree of development; and such persistent problems as violence, terrorism and violent extremism feed on poverty and marginality.
The second of the development goals that the President of the General Assembly has set as priorities is quality education. There is no question that there can be no better weapon for empowerment and overcoming poverty than expanding access to quality education. This is an issue that has been the focus of much of Andorra’s action in multilateral forums over the past few years. That is undoubtedly because ours is a small country with few natural resources. A country that depends almost exclusively on the strength and talent of its people knows very well the positive impact that quality education can have. In Andorra three public, free and freely chosen education systems — French, Spanish and Andorran — have co-existed for three decades and have shaped a multilingual society prepared to cope with globalization. Andorrans are traditionally trilingual, as we speak Catalan, our own language, along with Spanish and French. Furthermore, we have long since incorporated English as an international language, and the large community of persons of Portuguese origin living in our country means that the Portuguese language is increasingly significant. It is not uncommon to find young people in our country capable of speaking five languages fluently, our own and four others, which opens doors for them to communicate with hundreds of millions of people around the world.
Moreover, we understand that in order to face the challenges of an increasingly globalized world, we must make a firm commitment to education to create a democratic citizenry that respects human rights, cultural diversity and the environment. In recent years, Andorra has promoted inclusive educational policies aimed at providing our young people with the tools they need to develop their potential in a multicultural and global world. That is why today I reaffirm my country’s commitment to working together with the international community to advance all the efforts we need to promote quality education as a tool that guarantees equal opportunities.
Action on climate is a multilateral action par excellence. In a global world, no great challenge can be met without cooperation among countries, and no great goal can be achieved unilaterally. But while we can make significant progress in reducing inequalities or promoting education at the national level, it is utterly impossible to address the issue of climate change from a purely unilateral perspective, because the environmental policy of a single country, however ambitious it may be, is totally ineffective without action at on a global scale. An example that I know well is that global warming is a direct threat to the delicate ecological balance of a high-mountain country such as Andorra. It jeopardizes the long-term survival of the ski sector, which is one of the pillars of our economy. But no matter how hard we try, Andorrans alone cannot reverse that trend — not Andorra nor any other country, no matter how big or powerful.
I realize that implementing effective measures to combat climate change can be difficult and costly, especially for the major industrial Powers. But major global challenges require major global commitments. If I may draw a parallel, I would like to remind the Assembly that 10 years ago a severe financial crisis forced us to lay the foundations for new international rules of the game, and many financial centres such as Andorra had to make great efforts to advance their transparency and cooperation in fiscal matters. It has not been an easy path for us or for any other small country similar to ours. But if we were able to commit to that task a decade ago and fulfil those commitments, the large industrialized countries should now also be able to deliver on the agreements we have all signed.
The world is urging us to act decisively and forcefully in the face of our climate emergency. Every Friday, hundreds of thousands of young people around the world are demanding that we safeguard their future — not their economic progress or the benefits of the welfare state, but their future in the most literal and basic sense, the very existence of human life on Earth.
It seems to me that we are at a critical juncture, when the debates on the scientific evidence of climate change have ended and the discussion about who has a greater responsibility to act has been set aside. We have a road map, the Paris Agreement on Climate Change, which was solemnly signed in this very Hall in April 2016. All that remains is therefore to implement the content of the Agreement at the national level, which, I would like to point out, is not an optimal agreement but a minimal one, with a scope that I am sure will have to be expanded in the future.
Over the past two years, Andorra has begun to implement an ambitious plan to convert our development model into a sustainable one that contributes to limiting global warming. In our country, the two main sources of carbon-dioxide emissions are transportation and heating. That is why we have deployed a direct incentive plan to replace our car fleet with electric vehicles, implemented a ride-sharing programme and renovated our public transportation network to make it more sustainable. From 1 January next year, all buildings in Andorra must have virtually zero energy consumption. At the same time, we have launched an ambitious public and private investment plan to increase national electricity production, which currently covers only 20 per cent of the demand, with the aim of covering 33 per cent by 2030 and 50 per cent by 2050. On top of that, our goal is for at least 75 per cent of our own electricity production to come from renewable sources.
The Andorran Government also intends to forge partnerships with civil society in order to restructure linear production models into circular economy models that do not generate waste or negative externalities. Specifically, we want to engage private actors to demonstrate that sustainability does not hinder economic development but rather provides an opportunity to drive new sectors of activity, expand the industries dedicated to recovery, repurposing and recycling, and generate wealth and jobs. It is not a question of having to choose between economic development and sustainability. We have moved beyond that. The point is to understand that in the long term the only possible economic development is sustainable development.
When the theme for the Assembly at its seventy-fourth session was selected, we were also urged to mobilize multilateral efforts for inclusion. Unlike poverty reduction, quality education or climate action, inclusion is not in itself a Sustainable Development Goal but rather a goal that cuts across the 2030 Agenda for Sustainable Development. In my opinion, inclusion is even more important because it is inherent in the concept of sustainability — no action, policy or institutional order is sustainable if it is not inclusive. Inclusion is like trust. It is a kind of cement that holds societies together.
Many of the countries represented in this Hall are representative democracies that are based on parliaments and executive branches that represent the diverse wishes of their citizens by channelling and structuring the will of individuals into Government programmes that respond to people’s desires and needs. The General Assembly is the fullest expression at the international level of the idea of representative democracy because the activities of the United Nations also serve to channel and structure the intentions and lines of action of its various Member States. Yet that idea, the idea of representative democracy, is in danger and has been besieged by anti-democratic and populist movements that challenge multilateralism and appeal to underdeveloped direct democracies. The response to the crisis of the representativeness of institutions does not have to mean less representativeness or fewer institutions, but it does require institutions that are truly effective in responding to people’s needs and in which people can see themselves reflected. Very often, those who most criticize institutions for being unrepresentative are precisely those who most weaken them through their actions.
The response to the crisis of representative and multilateral institutions does not have to be an anti-institutional reaction. Let us ask ourselves. Was the world a better place before the United Nations came into existence? Was Europe a better place before the existence of the European Union? Were our countries better off before national parliaments came to be? The answer is obvious. Given the institutional crisis, what we need is to improve our institutions, not further incapacitate them. Reforming or adapting democratic institutions to make them more representative is a challenge at both the national and global levels, and it has always been a challenge. This year, Andorra celebrates 600 years of the uninterrupted existence of the General Council, the Parliament that has represented the will of the Andorran people since 1419. Over those six centuries, our institutions have made many changes to better reflect the reality of our country. Some changes have taken hundreds of years, while others have evolved much faster. Only 25 years ago, just one of the 28 members of our Parliament was a woman. Today half of Andorra’s parliamentarians are women.
Our history shows that institutions endure better when they are flexible rather than rigid. That is why we support the Secretary-General’s initiative implementing a double reform of the United Nations, making it both more flexible and more effective. We also have a road map to measure our effectiveness. Achieving the Sustainable Development Goals would address most of the concerns and aspirations of the vast majority of the world’s inhabitants.
One of the great challenges of our time is to respond to the many people who feel excluded from representative democratic institutions and development processes. In Andorra we are working to promote inclusion. We are implementing our recently enacted law on equality and we are working on a law on effective equality between men and women, which directly and constantly combats the wage gap and glass ceilings, since the workplace is the real battleground for equality and inclusion, not only for women but also for traditionally disadvantaged groups such as people with disabilities or young people who have not completed secondary school.
Despite a unilateral and nationalist retreat in various parts of the world, the real response to the great questions of our time is effective and inclusive multilateralism — effective, so that we can move forward on a path of sustainable development on the economic, social and environmental fronts, and inclusive, because progress that works for only a few becomes unsustainable and the institutions that represent the will of only a few become weak. Andorra, committed to a path towards peace, harmony and integrated diversity, will always support the United Nations in building a multilateral order that ensures sustainable development and inclusion.
